Citation Nr: 0904899	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease (DDD) of the thoracolumbar spine 
with fusion, and with intervertebral disc syndrome (IVDS), 
evaluated as 10 percent disabling from October 1, 2004.

2.  Entitlement to a higher initial evaluation for 
degenerative disc disease (DDD) of the thoracolumbar spine 
with fusion, and with intervertebral disc syndrome (IVDS), 
evaluated as 40 percent disabling from January 30, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1984 
through September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran's claims file was 
subsequently transferred to the Chicago, Illinois Regional 
Office.

During the pendency of this appeal, by way of an April 2007 
rating decision, the RO increased the Veteran's rating to 40 
percent disabling, effective from January 30, 2007, the date 
a VA examination showed an increase was warranted, and 
recharacterized the issue to include intervertebral disc 
syndrome (IVDS) as part of the Veteran's back disability.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the issues as 
set forth on the title page.

On her VA Form 9 (substantive appeal) dated in May 2005, the 
Veteran noted that she was only appealing the issue of 
degenerative disc disease of the thoracolumbar spine with 
fusion, and did not appeal her claim for a higher evaluation 
of the residual scar of the lumbar spine surgery which was 
currently evaluated as zero percent disabling.

The Board observes that the RO awarded an initial 10 percent 
disability rating for bilateral pes planovalgus with hallux 
valgus via a rating decision issued in September 2004.  The 
Veteran responded to an October 10, 2004 letter informing her 
of the decision by filing a timely notice of disagreement.  
The RO appropriately responded by issues a Statement of the 
Case on January 10, 2006.  A Form 9, Appeal to Board of 
Veterans' Appeals, addressing this issue was received at the 
RO on April 27, 2006.  The Veteran was informed by letter 
dated in August 2006 that her substantive appeal was not 
timely filed. The August 2006 informed the Veteran of her 
appellate rights.  However, the record does not show that she 
filed a notice of disagreement of the August 2006 
determination that her appeal was not timely.  The 10 percent 
evaluation was continued in a December 2006 rating decision.  
The record does not reflect that the Veteran filed a notice 
of disagreement with this decision.  Accordingly, the Board 
does not have currently have jurisdiction over the issue of 
an evaluation in excess of 10 percent for the Veteran's 
service connected pes planovalgus with hallux valgus.  


FINDINGS OF FACT

1.  Before January 30, 2007, the Veteran's DDD of the 
thoracolumbar spine with fusion was manifested by forward 
flexion greater than 60 degrees; and a combined range of 
motion of the thoracolumbar spine greater than 120 degrees; 
her DDD did not cause muscle spasm or guarding.
  
2.  Since January 30, 2007, the Veteran's DDD of the 
thoracolumbar spine with fusion, and with IVDS has been 
manifested by disability tantamount to forward flexion of the 
thoracolumbar spine 30 degrees or less; ankylosis has not 
been shown.

3.  The Veteran has radiculopathy manifested by no worse than 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2007, the criteria for an initial 
rating in excess of 10 percent for DDD of the thoracolumbar 
spine with fusion have not been met; since January 30, 2007, 
the criteria for a rating greater than 40 percent for DDD of 
the thoracolumbar spine with fusion and IVDS have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5241, 5243 (2008).

2.  The Veteran is entitled to a 10 percent separate rating 
for disability tantamount to bilateral lower extremity motor 
weakness, involving the sciatic nerve, effective from January 
30, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.124a, Diagnostic Code 8520 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which she [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to a higher initial evaluation, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The RO also provided a statement of 
the case (SOC), and a supplemental statement of the case 
(SSOC), reporting the results of its review of the issue and 
the text of the relevant portions of the VA regulations.  The 
Veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the Veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a Veteran files a claim for 
service connection for a disability, she is provided with 
VCAA notice as to that claim, the claim is granted, and she 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for a higher initial rating for 
service-connected DDD of the thoracolumbar spine with fusion 
and IVDS would appear to fall squarely within the fact 
pattern above.  Thus, no additional VCAA notice was required 
with respect to this issue on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured examinations in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles her to a rating higher than 10 
percent prior to January 30, 2007, or a rating higher than 40 
percent at any point since January 30, 2007.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above in the VA examinations provided 
in July 2004 and January 2007, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5243, states: for 
purposes of evaluations under 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2) states that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.

Evaluation of rating prior to January 30, 2007

The relevant evidence of record for this time period consists 
of a July 2004 VA contract examination with QTC Medical 
Services.  The examining physician, Dr. David Paul, diagnosed 
the Veteran with degenerative disc disease of the lumbar 
spine, status post fusion with limited motion.  At this 
examination, the Veteran reported experiencing a burning, 
oppressing, aching pain rated as an 8 on a scale of 1-10, and 
noted that it occurred spontaneously with physical activity, 
and went away with rest and medication.  The Veteran reported 
that she could function as long as she had her treatment 
medications, and noted that function impairment included a 
funny walk and stated that she could not run, but noted that 
she had not lost time from work.  She reported incapacitation 
four times a year for three days including twice in the past 
year for a total of six days, and stated that she did have 
bed rest and treatment by a physician twice a week each time 
lasting for three days, and also reported urinary 
incontinence.  

On examination, Dr. Paul found no evidence of radiation of 
pain on movement, and no evidence of muscle spasm, 
tenderness, or abnormal straight leg raising.  Range of 
motion testing showed flexion from zero to 70 degrees, 
extension from zero to 25 degrees, right and left lateral 
flexion from zero to 25 degrees, and right and left rotation 
from zero to 20 degrees.  Dr. Paul found no evidence of 
ankylosis or intervertebral disc syndrome.  An x-ray of the 
lumbar spine taken at the time of the examination revealed 
status post lumbar laminectomy L5-S1 along with 
intervertebral disc space fusion of the level and posterior 
lateral stabilization.  

In terms of limitation of motion, in order to obtain a higher 
(20 percent) evaluation under the general rating formula, the 
evidence of record must demonstrate forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Here, the 
relevant evidence demonstrates forward flexion to 70 degrees, 
and shows a combined range of motion of 185 degrees, which 
does not meet the limitation of motion requirements necessary 
to obtain a higher, 20 percent evaluation.  Further, the July 
2004 examiner specifically stated that there was no evidence 
of muscle spasm, and did not diagnose the Veteran with an 
abnormal gait, or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated prior to January 30, 2007.  
While the Veteran was The Board notes that the VA examination 
indicated functional loss due to pain, the Veteran was unable 
to climb, vacuum, garden, take out the trash, or push a 
lawnmower due to back pain, the July 2004 examination report 
indicates that she was able to brush her teeth, cook, walk, 
shower, shop, dress, and drive a car.  Further, the July 2007 
examination report does not show that the Veteran lost any 
time from work due to her back.  As such, based on the 
pertinent evidence of record prior to January 30, 2007, the 
Board finds that a higher initial 20 percent evaluation at 
any point since the initial award of service connection in 
October 2004 up until January 30, 2007 is not warranted.  

Further, although the general rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, in this 
case, the Board finds that there is no evidence of objective 
neurological abnormalities prior to January 30, 2007.  
Specifically, although the Veteran reported urinary 
incontinence, the examination report does not note any 
objective bladder or bowel dysfunction.  The Veteran had 
noted normal motor and sensory function with 2+ muscle 
stretch reflexes at the knees and ankles.  It was further 
noted that her peripheral nerves were normal.  Therefore, 
based on the evidence of record for the time period in 
question, the Board finds that the Veteran is not entitled to 
a separate compensable rating because there is no evidence of 
any associated objective neurologic abnormalities.

Similarly, the report of a March 2005 VA compensation and 
pension examination indicates that Cranial nerves I-XIII were 
grossly intact with muscle strength and power of 5/5 in all 
muscle groups and deep tendon reflexes of 2-3+ bilaterally in 
both the upper and lower extremities.  There was no evidence 
of any paralysis and no gross motor or sensory impairment.  
Thus, as the evidence lacks any findings of neurological 
impairment prior to January 30, 2007, a separate evaluation 
based on neurological disability is not warranted.  

In reaching these conclusions, the Board observes that the 
Veteran has asserted that her July 2004 was inadequate as she 
was wearing a Transcutaneous Electrical Nerve Stimulator Unit 
(TENS) and was taking medication for pain management.  
However, the Board finds that the record is adequate to 
render an equitable decision in this case.  Review of all of 
the examination report reveals that the examiner rendered an 
objective opinion after reviewing the Veteran's medical 
history, and examining her.  Further, the examiner 
specifically noted that veteran's pain medication and TENS 
unit observing that she would function as long as she had her 
treatment medications.  Thus, the report is therefore of 
great probative value.  


Evaluation of rating since January 30, 2007

In this case, in order to obtain a higher 50 percent 
evaluation the evidence must demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine.  The Board has 
considered the regulatory provisions set forth in 38 C.F.R. 
§§ 4.40 and 4.45, wherein functional loss, as shown by 
"adequate pathology," is deemed integral to ascertaining 
the severity of such disabilities.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the instant case, the Board finds that 
the current 40 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
While the January 2007 examination report notes that joint 
function of the spine was additionally limited by the pain 
following repetitive use, the Veteran's spine was not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  There was symmetry of spinal motion with 
normal curvatures of the spine.  While the Veteran reported 
that she could not bend, stoop, or squat, the examiner 
specifically stated that there was no ankylosis of the lumbar 
spine. Her posture and gait were within normal limits and she 
did not require an assistive device for ambulation.  

Regarding incapacitating episodes, at her January 2007 VA 
examination, the Veteran stated that when she experienced 
back pain, she required bed rest, but specifically noted that 
her spine condition did not cause incapacitation.  Further, 
the objective medical evidence contains no indication of 
incapacitating episodes, which are episodes that require bed 
rest prescribed by a physician.  38 C.F.R. § 4.71a.

In summary, the Board finds that a higher, 40 percent 
evaluation is not warranted based on either the general 
rating formula or under the formula for rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes at any point 
since January 30, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

As mentioned above, the rating criteria calls for evaluating 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately 
under an appropriate diagnostic code.  In this case, the 
Board finds that objective neurologic abnormalities have been 
demonstrated since January 30, 2007, and will be discussed 
below in a separate section pertaining to the Veteran's 
neurologic impairment.  

In sum, besides a separate 10 percent rating for the 
Veteran's neurologic impairment, which will be discussed 
below, a rating greater than 40 percent for the Veteran's 
orthopedic disability is not warranted for the period since 
January 30, 2007.


Neurological impairment

In this case, the January 2007 VA examiner noted that the 
examination revealed signs of intervertebral disc syndrome, 
noting that the findings included motor weakness of the right 
and left hip flexion, adduction, and extension, and motor 
weakness of bilateral knee extension and flexion, motor 
weakness of bilateral right and left feet extension, and the 
examiner noted that the right lower extremity reflexes 
revealed knee jerk of 2+ and an ankle jerk of 2+.  The left 
lower extremity reflexes reveal knee jerk to 2+ and ankle 
jerk to 2+, and the examiner stated that the most likely 
peripheral nerve involved is the sciatic nerve; however he 
noted that the Veteran's IVDS did not cause any bowel or 
bladder dysfunction.

However, an April 2007 progress note noted no numbness, 
tingling or weakness in her legs, although noted that she did 
have some changes along the left flank/hip temporarily; but 
the examiner noted that there was no new bowel or bladder 
changes, and stated that a motor and sensory examination was 
normal.

Disabilities of the sciatic nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8520, paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve is 
assigned a 10 percent rating.  For moderate incomplete 
paralysis of the sciatic nerve, a 20 percent rating is 
assigned, and for moderately severe incomplete paralysis of 
the sciatic nerve, a 40 percent rating is assigned.  Lastly, 
for severe incomplete paralysis with marked muscular atrophy, 
a 60 percent rating is assigned.  Complete paralysis of the 
foot which dangles and drops, with no active muscle movement 
possible below the knee, and flexion of the knee weakened (or 
very rarely lost) warrants an 80 percent rating.

In this case, despite the April 2007 progress note stating 
that a motor and sensory examination was normal, the Board 
finds that a separate 10 percent evaluation is warranted for 
mild incomplete paralysis of the sciatic nerve due to 
findings on the January 2007 VA examination.  Specifically, 
the examining physician noted that the Veteran experienced 
motor weakness of the right and left hip flexion, adduction, 
and extension; motor weakness of bilateral knee extension and 
flexion, and motor weakness of bilateral right and left feet 
extension; and stated that the Veteran's motor weakness in 
her lower extremities were related to her IVDS.  The examiner 
also found that the right and left lower extremity reflexes 
revealed knee jerk of 2+ and an ankle jerk of 2+, and the 
examiner stated that the most likely peripheral nerve 
involved was the sciatic nerve.  Based on the January 2007 
findings of neurological impairment related to the Veteran's 
IVDS, the Board finds that a separate compensable 10 percent 
evaluation is warranted from January 30, 2007, the date the 
neurological impairment was first noted.  

A rating in excess of 10 percent is not warranted as the 
evidence does not show moderate incomplete paralysis of the 
sciatic nerve.  Her IVDS has not produced bladder or bowel 
incontinence.  Further, she examination in July 2007 revealed 
no evidence of radiating pain on movement and muscle spasm 
was absent.  


Extraschedular Consideration

Lastly, although the Veteran has described her degenerative 
disc disease with fusion and IVDS as being so severe that she 
deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the Veteran's 
DDD has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that her DDD and accompanying neurological 
symptoms would have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.



ORDER

An initial evaluation for degenerative disc disease (DDD) of 
the thoracolumbar spine with fusion, and with intervertebral 
disc syndrome (IVDS), in excess of 10 percent prior to 
January 30, 2007 is denied.

An initial evaluation for degenerative disc disease (DDD) of 
the thoracolumbar spine with fusion, and with intervertebral 
disc syndrome (IVDS), in excess of 40 percent from January 
30, 2007, is denied.

A 10 percent rating is granted for motor weakness of the 
bilateral lower extremities involving the sciatic nerve (the 
neurologic manifestations of the Veteran's low back 
disability), from January 30, 2007, separate from the 
orthopedic ratings, subject to the laws and regulations 
governing the award of monetary benefits.



               ____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


